Citation Nr: 0805016	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to July 
1945, and from June 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February, July and November 2005 
decisions of the RO that denied a claim for special monthly 
compensation by reason of being in need of regular aid and 
attendance.  The veteran filed a timely appeal of these 
determinations to the Board.  

In January 2008, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

In January 2008, the Board granted the veteran's motion to 
have his case advanced on the docket.  



FINDINGS OF FACT

1.  The veteran is not shown to be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  

2.  The veteran is not shown to have been institutionalized 
in a nursing home on account of physical or mental 
incapacity.  

3.  The service-connected disabilities are not shown to 
require the daily assistance of another to perform the 
activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.  

4.  The service-connected disabilities are not shown to 
substantially confine the veteran to his home or immediate 
premises.  



CONCLUSION OF LAW

The requirements for special monthly compensation benefits 
based on the need for regular aid and attendance or at the 
housebound rate have not been met. 38 U.S.C.A. §§ 1114(l), 
1502, 1541, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in May 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as well as the type of evidence VA would assist him 
in obtaining.  

The veteran was also informed of his responsibility to 
identify, or submit directly to VA medical evidence, 
including evidence that shows the need for aid and attendance 
and evidence demonstrating that the veteran is housebound.  
The veteran was informed that this evidence could consist of 
medical records and evidence from other sources.  And the 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claim.  

In addition, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  

The RO also provided the veteran and his representative with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
June 2006 statement of the case and the July and August 2006, 
and April 2007 supplemental statements of the case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  To decide the appeal on these facts would not 
be prejudicial error to the veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of private and VA treatment records, 
physician reports and questionnaires submitted in connection 
with the claim, a VA examination, the veteran's testimony 
before the Board, and statements submitted by the veteran and 
his representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.	Entitlement to special monthly pension by reason 
of being in need of regular aid and attendance or 
at the housebound rate.   

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b)(3); 3.351(b).  

A person shall be considered to be in need of regular aid and 
assistance if such person (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

Special monthly compensation at the housebound rate is also 
payable where the veteran has a single service-connected 
disability rated as 100 percent, without resort to individual 
unemployability, and, in addition: (1) has a service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service- connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  

This requirement is met when the veteran is substantially 
confined as a result of his or her service-connected 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

In this case, the evidence does not support, and the veteran 
does not assert, that he is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less, or that he is a patient in a nursing home because of 
mental or physical incapacity.  

Rather, the veteran asserts that he needs regular aid and 
attendance, or in the alternative, is substantially confined 
as a result of his service-connected disabilities to his 
dwelling and the immediate premises.  

Here, the claims file contains physician questionnaires 
submitted in connection with the claim dated in October 2004, 
and June and October 2005, VA treatment records and 
examinations, and a VA examination dated in March 2007.  The 
record also contains the testimony of the veteran and his 
wife, and statements of the veteran and his representative 
regarding his condition.  

A careful review of the record shows that the veteran's 
service-connected disabilities consist residuals of trench 
foot with arterial vascular insufficiency right and left, 
amputation, distal phalanx, right great toe, peripheral 
neuropathy left and right lower extremities, and the 
residuals of cold injury to right and left hands.  The 
combined service-connected rating is 90 percent from March 
15, 2007.  A total compensation rating based on individual 
unemployability was granted effective on October 18, 2004.  

The physician statements submitted in October 2004, and June 
and October 2005 indicate that the veteran's medical 
conditions include, in addition to his service-connected 
disabilities, atherosclerotic heart disease, cardioarhythmia, 
senile dementia/Alzheimer's type, orthostatic hypotension, 
prostate hypertrophy, Parkinson's disease, and depressive 
reaction.  The veteran was noted to be able to walk with the 
use of a cane and feed himself.  

The veteran needed assistance with getting in and out of the 
bath, but was able to care for the needs of nature.  The 
veteran was not confined to bed and was able to sit up.  He 
had corrected vision of 20/60-80 in the left eye and 20/30 in 
the right.  

The veteran was indicated to be able to travel only short 
distances, and was noted to be able to leave home with 
assistance and travel one to two blocks, and he did not 
require nursing home care.  

The VA treatment notes and examination indicate that the 
veteran was able to ambulate with the assistance of a cane 
and walk up four flights of stairs independently using the 
rails to steady himself.  The veteran's wife indicated that 
the veteran fell sometimes when walking on uneven surfaces.  

The record indicates, and the veteran and his wife also 
testified, that he had a home health service that came to the 
home three times per week to assist him.  In addition, 
treatment records indicate that the veteran does require 
assistance with bathing and dressing, and ambulates using a 
walker.  

The veteran and his spouse testified that he could walk for 
short distances using a cane or walker, but that for longer 
distances, the veteran required a wheelchair.  

On March 2007, the veteran was provided a VA examination in 
connection with his claim.  The veteran's various medical 
conditions were indicated to be Parkinson disease, 
depression, atrial fibrillation, atherosclerotic heart 
disease, cerebrovascular disease, Alzheimer, orthostatic 
hypotension, benign prostatic hypertrophy and 
gastroesophageal reflux.  The veteran was accompanied by an 
attendant for the examination.  

The examiner stated that the veteran was not hospitalized or 
permanently bedridden, and that his best vision was better 
than 5/200 corrected in both eyes.  The veteran was noted to 
suffer from pathologic processes to include advancing age, 
dizziness, bladder incontinence, loss of memory and poor 
balance affecting his ability to ambulate.  

The veteran was indicated to be able to perform some self-
care, but did need help bathing and usually had a home-health 
nurse.  Upon examination, the veteran was noted to have no 
deficit with respect to self-feeding, clothing, bathing, 
shaving and toileting.  The veteran was indicated to have 
some decreased coordination on walking and difficulty with 
weight bearing, balance and propulsion.  

The veteran indicated that he could walk short distances with 
a cane, and typically left the house with his wife only.  The 
veteran was diagnosed with various medical conditions, to 
include those listed hereinabove.  

After reviewing the claims file, the Board concludes that the 
criteria for aid and attendance benefits are not met.  The 
evidence of records shows that the veteran is not a patient 
in a nursing home or a candidate for nursing home care, 
helpless or blind, or so nearly helpless and blind due to 
service-connected disability as to need the aid and 
assistance of another person.  

In this regard, although service-connected conditions involve 
the hand, feet and lower extremities, there is no indication 
in the claims file that he was unable to leave his premises 
due to these disabilities.  Here, the record indicates that 
the veteran can walk with the assistance of a cane or walker 
for short distances and that he can and does leave his house 
with his wife.  

While there is evidence of record indicating that the veteran 
requires some help with bathing, he is indicated to be able 
to feed himself and care for the needs of nature.  

Based on the foregoing, it is not established that the 
veteran's service-connected disabilities alone have rendered 
him unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  He is not 
prevented from performing activities outside his home.  He 
can manage his own affairs with some help from his wife. 

While the veteran's service-connected do restrict his 
activities, primarily his ability to ambulate, these do not 
prevent him from attending to his basic daily and personal 
needs.  Moreover, there are significant non-service- 
connected pathologies demonstrated.  The Board concludes that 
the requirements for special monthly compensation based upon 
the need for regular aid and attendance of another person 
have not been met.  

The Board has also given consideration as to whether the 
veteran is housebound. 38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  

As discussed, there is no evidence to indicate that the 
veteran is housebound.  He is not substantially confined, as 
a result of his service-connected disability, to his dwelling 
and the immediate premises, nor is he institutionalized due 
to his service-connected disabilities.  He also does not have 
the minimum schedular rating to qualify for this benefit.  

Based on the evidence of record, special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is not warranted. 



ORDER

Special monthly compensation by reason of being in need of 
regular aid and attendance or at the housebound rate is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


